Citation Nr: 1713187	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  05-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss, to include as due to tinnitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Chisholm, Attorney
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969, and from February 1972 to September 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the September 2009, October 2010, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The October 2015 rating decision reopened the claim for service connection for tinnitus and denied service connection for tinnitus and service connection for hearing loss.  The Veteran disagreed with the rating decision and a statement of the case was issued in August 2016.  The Veteran subsequently appealed the claims to the Board.

The issues for entitlement to service connection for hypertension, entitlement to an evaluation in excess of 30 percent for PTSD, and entitlement to a TDIU were previously remanded in September 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a July 2016 Supplemental Statement of the Case (SSOC).  

Subsequent to the most recent SSOC, the Veteran's representative submitted additional evidence in December 2016, for which a waiver of initial RO consideration was provided.  See October 2016 Employability Evaluation from R. B.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) service connection for bilateral hearing loss, to include as due to tinnitus disability; and (2) service connection for hypertension, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2008 decision, the Board denied the claim for service connection for tinnitus. 

2.  Evidence added to the record since the August 2008 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

3.  The Veteran has currently diagnosed tinnitus.

4.  The Veteran was exposed to high levels of noise in service. 

5.  The Veteran's tinnitus symptoms have been continuous since service separation.

6.  For the entire initial rating period on appeal, the evidence is in equipoise as to whether the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood.

7.  For the entire initial rating period on appeal, the Veteran's PTSD symptoms have not resulted in total social impairment.

8.  The weight of the probative evidence supports a finding that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  The August 2008 Board decision, which denied the claim for service connection for tinnitus, is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016). 

2.  The criteria to reopen a claim for service connection for tinnitus have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.1105(2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2016).

4.  For the entire initial rating period on appeal, the criteria for a rating of 70 percent, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for assignment of a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The Veteran's previously denied claim for service connection for tinnitus is reopened and is ultimately granted on the merits, as explained below.  As such, no conceivable prejudice to the Veteran could result from this decision regarding this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The PTSD rating claim currently on appeal arises from the Veteran's disagreement with initial evaluation following the grant of service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, post-service VA treatment records, private evaluations, and the Veteran's statement.  The Veteran was also provided with VA examinations for his PTSD claims on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions consistent with the rating criteria.  The Board finds that the VA examination reports are adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




New and Material Evidence Legal Criteria

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

Unappealed decisions of the Board are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  A Board decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A. 

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Tinnitus

In August 2008, the Board denied the claim for service connection for tinnitus. Specifically, the Veteran was denied service connection for tinnitus because the preponderance of the evidence did not show that the Veteran had diagnosed tinnitus.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  Therefore, the August 2008 Board decision became final and subsumed the prior rating decision that denied service connection for tinnitus.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

The evidence of record at the time of the August 2008 Board decision included service treatment records, VA and private treatment records, and the Veteran's statements regarding the claimed in-service tinnitus.  

In support of the current application to reopen service connection for tinnitus, the new evidence associated with the record since the August 2008 Board decision includes, in pertinent part, an October 2015 VA examination report where the Veteran was diagnosed with tinnitus.  

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA examination report is new and material as it relates to an unestablished fact (current diagnosis) necessary to substantiate the claim for service connection for a tinnitus.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

In this case, tinnitus (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309 (a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Tinnitus 

The Veteran contends that his tinnitus began in service and has progressed since service separation.    

Initially, the Board finds that the Veteran was exposed to high levels of noise in service.  Military personnel records show that the Veteran served as an Airman.  He has reported military noise exposure to aircraft and flight deck and flight line operations.  Accordingly, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to aircraft and flight decks noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Next, the Board finds that the Veteran has currently diagnosed tinnitus.  In an October 2015 VA audiological examination, the Veteran reported tinnitus, bilaterally.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  The Veteran's assertion of ringing in his ears is competent evidence, and the Board has no reason to doubt the credibility of such assertion.  

The Board further finds that the evidence is in equipoise as to whether the Veteran experienced symptoms of tinnitus since service.  Weighing in favor of the claim is the Veteran's original November 2003 claim for service connection, where he indicated that he worked on the flight deck of aircraft carriers and had "chronic ringing in my ears since that time."  In a November 2013 VA audiology consultation notes, the Veteran indicated that he had "longstanding" tinnitus and noise exposure was noted to include military aircraft and recreational hunting.  During an October 2015 VA audiological examination, the Veteran reported that his tinnitus began during service with a gradual onset.  

The October 2015 VA examiner also confirmed a diagnosis of tinnitus.  As noted above, the Veteran reported that his tinnitus began during service with a gradual onset.  However, the examiner then opined that the Veteran's tinnitus was less likely than not related to in-service noise exposure.  In support of this opinion, the examiner noted that the opinion was based on the history of military noise exposure, the history of civilian noise exposure, the Veteran's reported date of onset of the tinnitus, and the service treatment records, which were negative for complaint/diagnosis of tinnitus.  There was also no objective evidence that the Veteran had sustained a noise injury during military service based on active duty audiograms.

Nonetheless, the Board finds the October 2015 VA medical opinion to be of little probative value.  In this regard, although the examiner noted that the Veteran was exposed to post-service occupational noise, the Veteran reported that he wore hearing protection during his employment (as opposed to only occasional hearing protection during service).  Further, the examiner noted that the negative nexus opinion was based, in part, on the "Veteran's reported date of onset of tinnitus."  However, the reported date of onset, according to the Veteran, was during service.  Therefore, the Veteran's reported onset date does not support the examiner's negative nexus opinion.  Indeed, the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as this is an observable symptom.  The Veteran's lay statements regarding exposure loud noises during service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  The VA opinion did not address these probative lay statements.

Accordingly, upon review of all evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  In addition, there is no probative evidence of an intervening injury because as stated above, his post-service occupational exposure was accomplished with hearing protection.  

Given the absence of any intervening injury, the evidence tends to show that the current tinnitus is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In summary, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for tinnitus based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  

Disability Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 
38 C.F.R. § 4.14 (2016). 

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 
Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the entire initial rating period on appeal.  A 30 percent rating is assigned when a mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2016).

A 50 percent disability rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

Rating Analysis for PTSD

The Veteran maintains that his service-connected PTSD disability is more severe than what is contemplated by the currently assigned 30 percent evaluation. 

The evidence includes a November 2004 private psychiatric evaluation authored by
Dr. M. S., M.D., PhD.  During the evaluation, it was noted that the Veteran had hallucinations of a fellow service-member that was killed in service.  He experienced agoraphobic-like symptoms and was afraid of being around people.  When out in public, the Veteran experienced extreme dizziness and panic attacks.  He also had periods of violent outburst during panic attacks.  The Veteran denied any suicidal ideation.  He also denied visual hallucinations, but as noted above, confirmed auditory hallucinations. Dr. M. S. noted that the Veteran had not worked since 2002 after he sustained an injury to his shoulder after falling off a latter.  Upon mental status examination, mood was moderately depressed and affect was blunted.  A diagnosis of PTSD was indicated and a GAF score of 45 was noted, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

Post-service VA treatment records include an April 2006 VA treatment record.  The VA physician indicated that the Veteran had problems with depression, anxiety, terminal insomnia, and problems concentrating especially when around people.  Upon mental status examination, the Veteran's mood was noted to be manifested by "significant anxiety with some restlessness."  He denied suicidal ideas.  There were also no detectable delusions or hallucinations.  The VA physician indicated that the Veteran's medication was being increased.  A GAF score of 58 was assigned, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded a VA examination in December 2008.  During the evaluation, the Veteran reported that had been married for 30 years and had been unemployed since 2003.  During the evaluation, the Veteran reported recurring thoughts of his experiences in Vietnam.  He indicated that he had difficulty sleeping, had nightmares, and had auditory hallucinations of his friend that was killed in Vietnam.  The Veteran endorsed passive suicidal and homicidal ideations at times, and was frequently tearful.  Upon mental status examination, the Veteran was avoidant with eye contact.  He also fidgeted frequently.  The examiner indicated that the Veteran had difficulty formulating his thoughts.  His mood was depressed and his affect was congruent and tearful.  His thought process was occasionally circumstantial.  He denied any current suicidal or homicidal ideations.  The Veteran also denied any current hallucinations.  A GAF score of 63 was assigned, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

VA mental health treatment records from March 2010 to September 2010 show that the Veteran reported problems with thoughts, mood, and behavior.  Symptoms included difficulty sleeping, depression, irritability, anger, low energy, and anxiety.  GAF scores were noted to be 42, 47, 44, and 41, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

The Veteran submitted a private psychological evaluation from Dr. J. C. dated in July 2010.  Upon mental status examination, the Veteran's speech appeared pressured at times, but the rhythm and volume were within normal limits.  His affect was appropriate for the content of the conversation and ranged from laughter to tearfulness and expressions of sorrow and anger.  He denied suicidal or homicidal ideations.  There was also no overt evidence of hallucinations or delusions during the interview.  The Veteran reported symptoms of poor memory and depression.  Dr. J. C. diagnosed the Veteran with PTSD and assigned a GAF score of 50, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

In a November 2011 VA PTSD examination, the Veteran was noticed to have symptoms of anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, and mild memory loss.  Upon mental status examination, the Veteran's mood was mildly anxious with full congruent appropriate affect.  The Veteran denied suicidal or homicidal intent or planning, delusions, or hallucinations.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 62, reflective of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

The evidence also includes a July 2016 VA PTSD examination.  The examiner indicated that the Veteran had been married to his second wife for 30 years and had an adult son and daughter.  During the evaluation, the Veteran was noted to be difficult to interview and seemed anxious and frustrated.  It was noted that the Veteran had worked for 40 years at an aircraft manufacturer.  Current PTSD symptoms were noted to include anxiety, panic attacks occurring weekly or less often, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran's PTSD did not in any way limit or precludes gainful employment as his impairment was "very mild."  

In October 2016, the Veteran submitted a private employability evaluation from 
R. B., M.S., C.R.C., identified as a rehabilitation counselor.  During the evaluation, the Veteran reported auditory hallucinations, survivor's guilt, flashbacks, intrusive thoughts, depression, difficulty focusing, anxiety, panic attacks, isolative and irritable behaviors, hypervigilance and nightmares.  The Veteran also noted that he no longer had any friends with the exception of his brother-in-law and a nearby neighbor with whom he helped repair his car.  He rarely left the house and had given up his past hobbies of fishing and hunting.  He reported that he primarily enjoyed spending his days with his wife and grandson.  Based on a review of the medical evidence of record, R. B. opined that, due to his PTSD, the Veteran was more likely than not unable to secure and follow substantially gainful employment since 2003, when he last worked full time.

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the evidence is at least in equipoise as to whether the criteria for a higher rating of 70 percent is warranted, as the Veteran's PTSD disability symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood.  As discussed in detail above, the Veteran has experienced symptoms of auditory hallucinations, agoraphobic-like symptoms, anxiety, near-continuous depression, chronic sleep impairment, difficulty concentrating around people, and mild memory impairment.  The Veteran was also found to have specific symptoms contemplated by the 70 percent rating criteria, including difficulty in establishing and maintaining effective work and social relationships.  See July 2016 VA PTSD examination.  He also had periods of violent outburst during panic attacks.  See November 2004 private psychiatric evaluation; see also Diagnostic Code 9411 (70 percent rating criteria contemplates "impaired impulse control (such as unprovoked irritability with periods of violence)"). 

Further, R. B., the rehabilitation counselor, authored an October 2016 private employability evaluation in which he indicated that the Veteran was more likely than not unable to secure and follow substantially gainful employment since 2003 due to his PTSD disability.  The Board finds that this evidence supports a finding of at least some occupational impairment due to the Veteran's PTSD disability. 

In addition, the Board notes that, throughout the initial rating period on appeal, the Veteran was assigned GAF scores ranging from 41 to 63.  These GAF scores contemplate mild to serious PTSD symptoms or mild to serious impairment in social or occupational functioning.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating, granted herein.  The Veteran does experience disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's near-continuous depression and anxiety, and difficulty in establishing and maintaining relationships, which are all symptoms contemplated under the 70 percent rating criteria.  Moreover, although the Veteran has reported some auditory hallucinations, these have not been "persistent" as contemplated by the 100 percent rating under Diagnostic Code 9411.

Further, the Veteran has remained married for over 30 years and reported a good relationship with his wife and grandson.  He also has indicated that he attended his grandson's football games, occasionally ran errands, played computer games, socialized with his brother-in-law and neighbor, and spent time repairing his car.  See October 2016 private employability evaluation.  The Board finds that this does not more nearly approximate "total" social impairment as contemplated by a 100 percent PTSD rating.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire occurred rating period on appeal.

Extraschedular Considerations

The Board also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's PTSD has overall been characterized by such symptoms as auditory hallucinations, agoraphobic-like symptoms, anxiety, near-continuous depression, chronic sleep impairment, difficulty concentrating around people, and mild memory impairment.  The Veteran was also been found to have difficulty in establishing and maintaining effective work and social relationships.  He also had periods of violent outburst during panic attacks.  These symptoms are very similar to the schedular rating criteria. In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

The Veteran also asserts that he is unable to obtain or maintain substantially gainful employment solely as a result of his PTSD disability.  See April 2011 VA Form 21-8940.

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2016).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 
38 C.F.R. § 4.16 (b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular requirement for a TDIU as his service-connected disability (PTSD, rated as 70 percent disabling, granted herein) meets the rating percentage standards for a TDIU under 38 C.F.R. § 4.16 (a).

Moreover, upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the probative evidence supports a finding that the Veteran's service-connected PTSD disability has prevented him from obtaining or retaining substantially gainful employment throughout the initial rating period on appeal.

The evidence includes the Veteran's April 2011 application for a TDIU, on which he stated he became too disabled to work beginning January 2003.  He indicated that he was unable to work due to his service-connected PTSD disability.  

Moreover, R. B., the rehabilitation counselor, opined that it was at least as likely as not that the Veteran had been incapable of securing and following a substantially gainful occupation since 2003 due to limitations exclusively associated to his PTSD.  See October 2016 private employability evaluation report.  Such assessment was provided after a thorough review of the Veteran's complete claims file, as well as a telephonic interview with both the Veteran and his spouse.  The evaluation noted that the Veteran stopped working in 2003 due to a shoulder injury, and since that time, his PTSD symptoms had worsened significantly.  R. B. also noted that the Veteran reported experiencing panic attacks three to four times a day and that they caused him to self-isolate for up to 90 minutes.  He often experienced flashbacks when leaving the house, causing him to forget his original purpose in leaving the house.  His continuing issues with PTSD were noted to have led him to be unable to return to the workforce.  R. B. further indicated that the continuity of symptoms in the Veteran's medical records rendered him incapable of working in the national economy in even sedentary environments.  R. B. considered the Veteran's vocational history and education level and stated that these factors would not lend transferrable skills for sedentary work.  

The Board notes that R. B. is a certified rehabilitation counselor who holds a Master's degree.  She also has over 25 years of experience in the vocational rehabilitation field.  As such, the Board finds that she is qualified and competent to render the above opinion.  See Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993) (the probative value, of medical opinion evidence is grounded on "the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").  Her opinion was also rendered following a review of the pertinet medical evidence of record, an interview with the Veteran and his wife, and was supported by a well-reasoned rationale. 

The Board recognizes a November 2011 VA opinion that the Veteran's unemployability was less likely than not caused or a result of his PTSD.  In support of this opinion, the examiner stated that, based on the Veteran's current symptom presentation and level of functioning, he appeared capable of flexibly-scheduled, part-time employment with limited stress and responsibility and minimal interaction with staff and/or customers.  The Board, however, finds the November 2011 VA medical opinion to be of limited probative value.  In this regard, although the examiner indicated that the Veteran was capable of part-time employment, there was no discussion as to whether this would only constitute marginal employment.  As noted above, marginal employment shall not be considered substantially gainful employment.

For these reasons, and upon review of all the evidence of record, the Board finds that the weight of the probative evidence supports a finding that the Veteran has been unable to follow a substantially gainful occupation as a result of all the service-connected PTSD disability throughout the initial rating period on appeal.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted. 

For the entire initial rating period on appeal, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary benefits.

For the entire initial rating period on appeal, a TDIU is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Remand is necessary to afford the Veteran an additional VA audiology examination to ascertain the likely etiology of his hearing loss, and to obtain a supplemental medical opinion addressing the etiology of his hypertension.

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  Initially, as explained in the section above, the Board finds that the Veteran was exposed to high levels of noise in service.  Military personnel records show that the Veteran served as an Airman.  He has reported military noise exposure to aircraft and flight deck/flight line operations.

Next, the Board finds that the Veteran has currently diagnosed sensorineural bilateral hearing loss for VA compensation purposes.  See October 2015 VA audiological examination.

The October 2015 VA examiner opined that the Veteran's current bilateral hearing loss was less likely as not the result of in-service noise exposure.  This opinion was based on the history of military noise exposure, the long history of civilian noise exposure, and the service treatment record evidence, which was negative for hearing loss or significant hearing threshold shift.  There was also no objective evidence that this Veteran sustained a noise injury during military service based on available audiograms.  However, the Board finds this opinion inadequate.  First, the VA examiner impermissibly relied upon the absence of hearing loss symptoms in service to provide a negative etiology opinion.  Second, the VA opinion does reconcile the fact that the Veteran reported using hearing protection during his post-service noise exposure.  Third, the VA opinion does not consider more recent research, cited below, involving hearing loss.

Lastly, as tinnitus is now a service-connected disability, the Board finds that a new VA examination is warranted to assist in determining whether his currently diagnosed bilateral hearing loss is either caused or aggravated by the service-connected tinnitus disability. 

Hypertension

The Veteran also maintains that his currently diagnosed hypertension is related to service.  Moreover, in an April 2012 statement, the Veteran's representative indicated that his hypertension was aggravated by the service-connected interstitial lung disease.  He has also maintained that his hypertension may be caused or aggravated by his service-connected PTSD disability.

The Veteran was afforded a June 2012 VA hypertension examination.  It was noted that the Veteran had been diagnosed with hypertension in 2003.  The examiner then opined that the Veteran's hypertension was not caused by, related to, or aggravated by his interstitial lung disease.  In support of this opinion, the examiner stated that "there is no medical nexus between the two conditions."

As previously found in the September 2014 remand, the June 2012 medical opinion is inadequate as it did not provide a rationale for the opinion stated, but simply rendered a conclusory statement.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Moreover, the June 2012 examiner did not address whether the Veteran's hypertension was directly related to service.  

Pursuant to the Board's September 2014 remand directive, a VA medical opinion was obtained in July 2016.  The examiner indicated that the claims file and pertinent medical literature had been reviewed.  The examiner then opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that a Report of Medical History dated in April 1965, just before the Veteran's entry into service, revealed that the Veteran had no high or low blood pressure.  The accompanying Report of Medical Examination of the same date revealed a blood pressure of 110/70.  During service, a blood pressure reading of 124/80 was recorded in May 1965.  The Report of Medical Examination, conducted at service separation in April 1969, revealed a blood pressure reading of 116/82.  Further, post-service private treatment records did not show that the Veteran was treated for a continuation of blood pressure problems that arose from the military service shortly after service separation.  Regarding post-service VA treatment records, the first notation of hypertension was in March 2006 and the June 2012 VA examination revealed a diagnosis in 2003.  The examiner indicated that when the Veteran developed hypertension anywhere from 2003 to 2006 depending on the source, it was more than thirty years after the events in the military service.  This considerable period of time after the Veteran left service would have severed any causal connection to the current issue. 

However, as to issue of secondary service connection, the June 2012 VA examiner opined that the Veteran's hypertension was less likely than not proximately due to, or the result of, his service-connected PTSD and interstitial lung disease disabilities.  In support of this opinion, the examiner indicated that the pathogenesis of essential hypertension were multifactorial and highly complex.  Multiple factors modulate the blood pressure (BP) for adequate tissue perfusion and include humoral mediators, vascular reactivity, circulating blood volume, vascular caliber, blood viscosity, cardiac output, blood vessel elasticity, and neural stimulation.  A possible pathogenesis of essential hypertension has been proposed in which multiple factors, including genetic predisposition, excess dietary salt intake, and adrenergic tone, may interact to produce hypertension.  Although genetics appears to contribute to essential hypertension, the exact mechanism had not been established.  In sum, the examiner stated that, because the cause for hypertension was multifactorial in nature, the Veteran's PTSD and interstitial lung disease disabilities could not be "solely responsible" for the development of hypertension.  

Regarding aggravation, the June 2012 VA examiner opined that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by the service-connected PTSD and interstitial lung disease disabilities.  The examiner listed vital signs from VA treatment records from September 2004 to May 2016.  From a review of these vital sign readings, the examiner indicated that the Veteran's blood pressures had predominantly shown diastolic values less than 100.  The notes also did not show that there had been complications that had arisen from the hypertension.  The Veteran's hypertension had been managed with medications on an outpatient basis, with no recurring hospitalizations or operations.  This opinion addressed the question of aggravation.  
	
However, the Board finds that a supplemental medical opinion is warranted only as to whether the Veteran's hypertension is proximately due to, or the result of, his service-connected PTSD and interstitial lung disease disabilities.  The examiner's nexus opinion indicated that, because the cause for hypertension was multifactorial in nature, the Veteran's PTSD and interstitial lung disease disabilities could not be "solely responsible" for the development of hypertension.  The appropriate standard to be addressed is not whether the Veteran's hypertension was solely attributable to a service-connected disability, but rather whether it, at least as likely as not, caused his diagnosed hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  The examiner should then address the following:

(a)  Opine whether the Veteran's currently bilateral hearing loss had its onset during service or is otherwise related to it.

i.  Clarify whether the Veteran's in-service incidents of exposure to loud noise could result in or aggravate his current hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

ii. Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616. 

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is proximately due to (caused by) the service-connected tinnitus disability. 

(c)  If not, state whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss is aggravated (permanently made worse) by the service-connected tinnitus disability.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of bilateral hearing loss prior to aggravation by tinnitus.

The examiner must provide reasons for all opinions, addressing relevant medical evidence and the Veteran's lay reports.

2.  Obtain a supplemental medical opinion from the June 2012 VA examiner who rendered a medical opinion regarding the etiology of the Veteran's hypertension.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  The need for the Veteran to be re-examined is left to the designee's discretion.

The VA examiner is respond to the following:

Is the likelihood 50 percent or greater that the Veteran's hypertension is proximately due to, or caused by, his service-connected PTSD and/or interstitial lung disease?  

The examiner must provide reasons for all opinions, addressing relevant medical evidence and the Veteran's lay reports.
3.  Thereafter, readjudicate the hearing loss and hypertension claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case, before the appeal is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


